Citation Nr: 1441783	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  13-22 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to recognition of Z.C. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran served on active duty from September 1950 to July 1953.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2012 rating decision in which the Muskogee RO (hereinafter Agency of Original Jurisdiction (AOJ)) denied recognition of Z.C. as a helpless child of the Veteran on the basis of permanent incapacity for self-support.  In December 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In September 2014, a Deputy Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

For reasons expressed below, the claim on appeal.   VA will notify the Veteran if further action, on his  is required.


REMAND

The Veteran contends that Z.C. was permanently and totally incapacitated prior to attaining the age of 18, and is thus entitled to helpless child benefits.  In order to be classified as a child for VA benefits purposes, the child must be unmarried and must either be under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2013).

Principal factors to be considered in determining whether the child is entitled to recognition as helpless include: 

(1) Whether a child is earning his or her own support.  Holding gainful employment is prima facie evidence that the child is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, will not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases, whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support will be considered.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

38 C.F.R. § 3.356 (2013). 

The focus of analysis must be on Z.C.'s condition at the time of his 18th birthday.  For purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her eighteenth birthday is not for consideration.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis; that is, whether there was improvement sufficient to render the claimant capable of self-support.  If the child is shown to be capable of self-support at 18, VA is not required to proceed further.  Dobson v. Brown, 4 Vet. App. 443 (1993).

The record on appeal shows that, by the age of 9, Z.C. had been diagnosed with reactive attachment disorder with strong oppositional-defiant features, attention deficit hyperactivity disorder (ADHD), dysthymia, intrauterine substance exposure, fetal alcohol effects, mathematics disorder, probable reading disorder and articulation delay.  He demonstrated some features of Asperger's Syndrome and was described as having poor interpersonal skills, marked by his decreased appreciation and empathy for those around him, which led to him being ostracized and excluded in his peer-based interactions.

The record further reflects that Z.C.'s disorders were treated with counseling and medications.  His medical records prior to turning 18 generally note that he was doing fine and sleeping well.  The Veteran reports that Z.C. graduated from high school, but that he has not been employed.  

A July 2012 letter from Z.C.'s treating physician since December 2010 reports current diagnoses of ADHD, oppositional defiant disorder and bipolar disorder.  This physician opines that Z.C. "is unable to maintain employment due to his conditions and I do not expect this to change in the near future."

On review of the entire record, the Board finds that further evidentiary development is warranted.  The record on appeal reflects that Z.C. had the functional capacity to graduate from high school, but the circumstances of how he functioned in high school - e.g., his academic achievements, whether he was placed in a special education program, etc., - are unknown.  Thus, on remand, the AOJ should request the Veteran to associate with the claims file Z.C.'s high school academic records.

Furthermore, the record reflects that the Social Security Administration (SSA) appears to have denied a claim of benefits for Z.C.  See SHARE print screen dated April 2013.  These records, which are not associated with the claims file, appear to be highly relevant to the claim.  Thus, the AOJ should obtain all medical and legal documents pertaining to the SSA claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Finally, VA's Adjudication and Procedures Manual (M21-1MR) provides that a VA examination is not routinely required to determine a child's incapacity for self-support, but states that a VA examination may be necessary to resolve insufficient evidence of record, or to resolve conflicting evidence.  See M21-1MR, Part III, Subpart iii, Chapter 7, Topic 1, Block f.  Given the Veteran's assertions and the opinion of Z.C.'s treating physician in light of the apparent SSA denial of benefits, the Board finds that a vocational opinion based on full review of the record would be helpful in resolving this claim.

Accordingly, this matter is hereby REMANDED for the following action:


1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically, the Veteran should be requested to submit, or provide VA authorization, for the high school academic records of Z.C. as well as complete treatment records of Z.C. by Dr. Eric S. Broadway since December 2010.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the AOJ should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Associate with the claims file medical and legal documents pertaining to Z.C.'s application for SSA benefits.  Upon authorization, also request Z.C.'s official earnings record from SSA, including earnings prior to and after age 18, if any.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for a review of the claims file by a VA social worker or other appropriate VA vocational or health professional.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated examiner and the report should include discussion of Z.C.'s documented medical, educational and vocational history.  

The focus of analysis should be on Z.C.'s condition at the time of his 18th birthday.  This may require having the Veteran's son examined, or conducting a Social and Industrial Survey, but this is left to the designee's discretion of whether this is necessary.

The reviewer must opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any disorder affecting Z.C.'s employability existed at the time of his reaching 18 years of age and rendered him permanently incapable of self-support at the time of him reaching 18 years of age.  

The examiner should state (if possible) what employment limitations would have existed at age 18 and what limitations are currently shown.  

If the Veteran's son was incapable of self-support as of his 18th birthday, then determine whether it is at least as likely as not that incapability of self-support continued after his 18th birthday.

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim in light of all pertinent evidence (to particularly include all that added to the record since the last adjudication) and legal authority. 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



